Case 18-51587       Doc 75     Filed 06/11/21      Entered 06/11/21 14:54:26         Page 1 of 5




                               UNITED STATES BANRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                    BRIDGEPORT DIVISION

In re:                                         :       Chapter 7
                                               :
ERICA GARBATINI,                               :       Bankruptcy Case No. 18-51587 (JAM)
                                               :
         Debtor.                               :

                        RICHARD M. COAN, TRUSTEE’S
                       REPLY TO ALEX JONES’ RESPONSE
             TO THE TRUSTEE’S APPLICATION TO EMPLOY ATTORNEY


         Richard M. Coan, Trustee of the Bankruptcy Estate of Erica Garbatini (the “Trustee”), by

and through his attorneys, Coan, Lewendon, Gulliver & Miltenberger, LLC (application

pending), hereby responds to the objection of Alex Jones, Infowars, LLC, Free Speech Systems,

LLC, Infowars Health, LLC, and Prison Planet TV, LLC (collectively, “Jones”) to the Trustee’s

application to employ counsel, and states as follows:

                                             INTRODUCTION

         As this Court knows, the Trustee sold causes of action to the debtor, Erica Garbatini,

pursuant to 11 U.S.C. § 363. At the hearing on June 8, 2021, this Court stated that the structure

of the Trustee’s transaction should have been a motion to compromise and settle pursuant to Fed.

R. Bankr. P. 9019, not a sale transaction.

         The Trustee did (and perhaps does) not consider the two paths to completing the

transaction (§ 363 and Rule 9019) to be mutually exclusive, especially since the Trustee was

selling the debtor claims that were not being settled. But this is irrelevant. What is relevant is

that the Court considers the type of transaction that occurred in this case to be a transaction for

which a motion to compromise under Rule 9019 would have been preferable if not required. The


                                                   1
Case 18-51587       Doc 75     Filed 06/11/21     Entered 06/11/21 14:54:26         Page 2 of 5




Trustee understands the Court’s position on the matter and will act accordingly in the future.

This leaves the Trustee and the Court to consider solutions in the Garbatini case in which the sale

transaction has already occurred.

         At the hearing on June 8, 2021, this Court highlighted many points at which the sale

transaction might have collapsed – most importantly, a dismissal of the estate’s claims without

payment by the debtor/buyer. Fortunately, the sale transaction concluded as the parties to it

intended. The Trustee sold all of the claims to the debtor and the debtor paid the purchase price.

Things might have gone awry, but fortunately none did.

         Of course, none of this has anything to do with Alex Jones. Mr. Jones (and his affiliates)

has no claim against the estate. (Upon information and belief, in the unlikely event that Mr.

Jones does have a claim, it would be very small.) Further, Mr. Jones’ status as a defendant in

litigation does not make him a party in interest. Indeed, the rules of bankruptcy standing were

created to keep people like Alex Jones from interfering with the administration of bankruptcy

cases.

                                               ARGUMENT

         11 U.S.C. § 327 provides, in pertinent part, as follows:

                (a) Except as otherwise provided in this section, the trustee, with
                the court's approval, may employ one or more attorneys,
                accountants, appraisers, auctioneers, or other professional persons,
                that do not hold or represent an interest adverse to the estate, and
                that are disinterested persons, to represent or assist the trustee in
                carrying out the trustee's duties under this title.

         The Trustee seeks to retain Coan, Lewendon, Gulliver & Miltenberger, LLC (“Coan

Lewendon”) to represent the estate.




                                                  2
Case 18-51587        Doc 75     Filed 06/11/21    Entered 06/11/21 14:54:26         Page 3 of 5




          The Garbatini case has two facets that are proceeding simultaneously, but, while

connected to some degree, are independent. The first facet relates to this Court’s concerns over

the structure of the transaction between the estate and the debtor. These concerns must be

addressed and corrected to the satisfaction of the Court. The Trustee looks forward to doing so.

The attorneys at Coan, Lewendon have more than 60 years of combined experience in

administering bankruptcy cases under all chapters of the United States Bankruptcy Code. The

Trustee believes that Coan Lewendon will assist him and the Court.

          The second facet is the position of Mr. Jones and his role in the bankruptcy case. The

Trustee has contended and still contends that Mr. Jones has no role in the bankruptcy case and

has no rights at stake in the bankruptcy proceedings. Coan, Lewendon has (successfully)

litigated these types of standing issues in this Court and in the United States Court of Appeals for

the Second Circuit. In re Dunne, 684 Fed.Appx. 85 (2d Cir. 2017); In re Licata, 659 Fed.Appx.

704 (2d Cir. 2016). The Trustee believes that the assistance of Coan, Lewendon will benefit the

estate.

          Coan, Lewendon is disinterested within the meaning of 11 U.S.C. § 101(14). Coan,

Lewendon is not a creditor, an equity holder, or insider of the debtor. Coan, Lewendon holds no

interest adverse to the estate or any class of creditors for any reason. Coan Lewendon does

maintain a credit card account with American Express, which is a creditor of the bankruptcy

estate.




                                                  3
Case 18-51587     Doc 75    Filed 06/11/21    Entered 06/11/21 14:54:26    Page 4 of 5




       WHEREFORE, Richard M. Coan, Trustee responds to the objection of Alex Jones to his

application to retain Coan, Lewendon, Gulliver & Miltenberger, LLC.

                                           RICHARD M. COAN, TRUSTEE



                                           By /s/ Richard M. Coan
                                           Richard M. Coan (ct06376)
                                           Coan, Lewendon, Gulliver & Miltenberger, LLC
                                           495 Orange St.
                                           New Haven, CT 06511
                                           (203) 624-4756
                                           (203) 865-3673 Facsimile
                                           rcoan@coanlewendon.com



                                           By /s/ Timothy D. Miltenberger
                                           Timothy D. Miltenberger (ct08874)
                                           Coan, Lewendon, Gulliver & Miltenberger, LLC
                                           495 Orange St.
                                           New Haven, CT 06511
                                           (203) 624-4756
                                           (203) 865-3673 Facsimile
                                           tmiltenberger@coanlewendon.com
                                           (His Attorneys, Application Pending)




                                              4
Case 18-51587      Doc 75    Filed 06/11/21     Entered 06/11/21 14:54:26        Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021 a copy of the foregoing was filed electronically and
will be sent by email to all parties by operation of the Court’s electronic filing system to all
appearing parties. Parties may access this filing through the Court’s CM/ECF System.


                                                            /s/ Timothy D. Miltenberger
                                                            Timothy D. Miltenberger




                                                5
